DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 8, and 15 being independent.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,410,373. 
Current Application (17/854,006)
US Patent (11,410,373)
8. A method comprising:
receiving, by a processor and from a user, a selection of a particular pool liner from among a plurality of liners;
receiving, by the processor and from the user, another selection of a particular pool shape from among a plurality of pool shapes;
identifying, by the processor, a pre-rendered pool image having the particular pool liner and the particular pool shape selected by the user, the pre-rendered pool image being identified from among a plurality of pre-rendered pool images, wherein each pre-rendered pool image in the plurality of pre-rendered pool images depicts a unique combination of a pool liner and a pool shape that is different from the other pre-rendered pool images in the plurality of pre-rendered pool images; and
outputting, by the processor, the pre-rendered pool image for display on a display device, the pre-rendered pool image including a virtual swimming pool that has the particular pool liner and the particular pool shape selected by the user..
	16. A method comprising: 
	receiving, by a processor and from a user, selections of (i) a particular liner from among a plurality of liners for a virtual swimming pool, (ii) a particular background setting from among a plurality of background settings in which to depict the virtual swimming pool, and (iii) a particular pool shape for the virtual swimming pool from among a plurality of pool shapes; 
	based on receiving the selections from the user: accessing, by the processor, a repository storing a plurality of pre-rendered pool images, each pre-rendered pool image in the plurality of pre-rendered pool images depicting a unique combination of a liner, a background setting, and a pool shape that is different from the other pre-rendered pool images in the plurality of pre-rendered pool images; 
	identifying, by the processor, a pre-rendered pool image from among the plurality of pre-rendered pool images having the particular liner, the particular background setting, and the particular pool shape selected by the user; and retrieving, by the processor, the pre-rendered pool image from the repository; 
	generating, by the processor, a virtual scene that includes the virtual swimming pool using the pre-rendered pool image, the virtual swimming pool being a three-dimensional (3D) rendering of a swimming pool that has the particular liner and the particular pool shape; 
	outputting, by the processor, the virtual scene for display on a display device; 
	determining, by the processor, a geographical location associated with the user; 
	identifying, by the processor, one or more sellers of the particular liner that are geographically located within a predefined radius of the geographical location associated with the user; and 
	outputting, by the processor, an indication of the one or more sellers on the display device.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 in the current application (17,854,006) is an obvious variant of the independent claim 16 in US Patent (11,410,373). The other minor differences between the claim 16 in the allowed US Patent and claim 8 in the current application do not appear to change the scope of the claimed invention.
Similar rationale applies to the independent claims 1 and 15 in the current application and independent claims 1 and 20 in US Patent (11,410,373). Similar mapping and rationale can be applied to each of the dependent claims in the current application and the claims in US Patent 11,410,373.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613